    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 1 of 24 PageID #:359




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DORMIE SMITH, on behalf of herself            )
 and as Administrator of the Estate of         )
 Brandon Smith, MARY SMITH, and                )
 TAVARIS SMITH,                                )
                                               )
                Plaintiffs,                    )
                                               )          Case No. 19-cv-5319
        v.                                     )
                                               )          Judge Robert M. Dow, Jr.
 VILLAGE OF BROADVIEW,                         )
 VILLAGE OF RIVERSIDE, VILLAGE                 )
 OF BERWYN, WEST SUBURBAN                      )
 MAJOR CRIMES TASKFORCE,                       )
 JAMES LAZANSKY, ERIC DAVIS,                   )
 OFFICER A, UNKNOWN OFFICERS,                  )
 and UNKNOWN WESTAF OFFICERS,                  )

                Defendants.

                          MEMORANDUM OPINION AND ORDER

       For the reasons set forth below, the motions to dismiss [29, 31, 33, 51] are granted in part

and denied in part. Specifically, the motions are granted with respect to the following counts:

Counts I through VI, VIII, X, XVI, XVIII, and XXI. The motions are denied with respect to Count

IX. The motions to dismiss Count XIX are granted with respect to Defendants Davis, Lazansky,

and unknown WESTAF officers, but denied with respect to Defendants unknown Broadview

Police officers. The motions to dismiss Count XX are granted with respect to the City of Berwyn,

but denied with respect to all other Defendants. All dismissals are without prejudice. Plaintiffs

are given until July 10, 2020, to file an amended complaint, if they wish and can do so consistent

with Federal Rule of Civil Procedure 11. This case is set for further status on July 22, 2020 at 9:00

a.m.
     Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 2 of 24 PageID #:360




I.      Background1

        The factual allegations in the complaint are somewhat sparse—a mere three and a half

pages, compared to eighteen pages of legal claims asserting twenty-one counts against the

defendants—but the Court sets forth as much of the necessary background as it can. On August

7, 2017, around 1:22 a.m., someone shot Brandon Smith in the neck outside the home of his

grandmother, Mary Smith, in Broadview, Illinois. [1, at ¶ 13.] Mary2 called 911 to request

emergency aid for Brandon. At some point, Brandon went into Mary’s house [Id. at ¶ 29] and

then went to the curb to wait for paramedics. [Id., at ¶¶ 14-15.] Before paramedics arrived, Village

of Broadview police officer Eric Davis and other unknown officers arrived and began questioning

Brandon. [Id. at ¶ 16.] They did not provide medical aid to Brandon or call for additional

assistance, and they prevented Mary, who is a CNA,3 from providing medical assistance. [Id. at ¶¶

17-18.] The officers told Mary that if she left her house, they would arrest her. [Id. at ¶ 19.]

Paramedics arrived around 2:00 a.m. but Officer Davis and unknown officers prevented them from

treating Brandon immediately. [Id. at ¶ 21.] Brandon went into cardiac arrest, was transported to

a hospital, and was pronounced dead at approximately 2:17 a.m. [Id. at ¶¶ 22, 23, 25.] According




1
  For purposes of the motion to dismiss, the Court accepts as true all of Plaintiff’s well-pleaded factual
allegations and draws all reasonable inferences in Plaintiff’s favor. Killingsworth v. HSBC Bank Nevada,
N.A., 507 F.3d 614, 618 (7th Cir. 2007).
2
 Because so many of the relevant players in the dispute have the same last name, the Court uses first names
where necessary to avoid confusion.
3
  Presumably “CNA” means “Certified Nursing Assistant,” but the complaint does not explain the
abbreviation.
                                                    2
    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 3 of 24 PageID #:361




to Plaintiffs, Brandon’s death was caused by “the 30-40 minute delay in treatment” resulting from

actions by the Village of Broadview, Officer Davis, and other unknown officers. [Id. at ¶ 26.]

         At some point during the night, officers from the West Suburban Major Crimes Task Force

(“WESTAF”) entered Mary’s house and prevented anyone from entering or leaving. Brandon’s

cousin Tavaris snuck past the WESTAF officers and into the house. [Id. at ¶ 27.] WESTAF

officers obtained a search warrant for Mary’s home that authorized them to search for and seize:

         Any and all forensic, latent or patent items of evidentiary value, including but not
         limited to clothing, cellular phones, firearms, blood, hairs, fibers, fingerprints, other
         biological materials, trace evidence and any additional items deemed as evidence
         pertaining to the death of Brandon Smith, which have been used in the commission
         of, or which constitute evidence of the offense of 1st Degree [M]urder.

[Id. at ¶ 30.] In carrying out that search, Detective James Lazansky4 and other unknown WESTAF

officers caused permanent damage to Mary’s home, including destroying doors, cutting holes in

her ceiling, and tossing the contents of drawers, wardrobes, and cabinets. [Id. at ¶ 32.] They seized

Mary’s life savings ($10,000.00 in cash), jewelry, prescription medication, and other items that

did not fall within the purview of the warrant. [Id. at ¶ 31.] During the search, Detective Lazansky

and other unknown WESTAF officers refused to let Mary leave her home, found Tavaris and made

him take off his pajamas, and brought a K-9 unit to search the home. [Id. at ¶ 33-35.] The officers

also seized Mary’s and Tavaris’s personal phones. [Id. at ¶ 37.]

         Dormie Smith, Brandon’s mother, later went to a Broadview Police Department station to

complain about how her family had been treated. [Id. at ¶ 38.] Someone told Dormie that no

complaint forms existed and she could not file a complaint. [Id. at ¶ 39.] (The complaint filed in

this case does not state when Dormie visited the police station or with whom she spoke.)




4
  According to the Village of Riverside, James Lazansky is a detective (see [21, at 1]), so the Court will use that title
to refer to him.

                                                            3
       Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 4 of 24 PageID #:362




Brandon’s family has not received any information about who shot Brandon, and the police have

not returned the items they seized. [Id. at ¶ 40.]

           On August 7, 2019, Plaintiffs Mary, Tavaris, and Domie Smith5 filed a twenty-one count

complaint against various police officers, municipalities, and other entities. The defendants fall

into four groups: (1) Officer Eric Davis, unknown Broadview police officers, and their employer

the Village of Broadview; (2) the West Suburban Major Crimes Task Force (“WESTAF”); (3)

Detective James Lazansky, one or more unknown WESTAF officers, and their employer the

Village of Riverside; and (4) one or more unknown WESTAF officers and their employer the City

of Berwyn. [Id. at ¶¶ 7-10.]

           On May 11, 2020, at Plaintiffs’ request and with Defendants’ agreement, the Court

dismissed with prejudice Counts X[I] (Wrongful Death); Count XII (Survival); Count XIII

(Negligence); Count XIV (Willful and Wanton Conduct); Count XV (Breach of Duty to Train and

Supervise); and Count XVII (Conversion). The remaining claims are:

                x   Count I (42 U.S.C. § 1983 – Unlawful Seizure)
                x   Count II (42 U.S.C. § 1983 – Denial of Medical Care)
                x   Count III (42 U.S.C. § 1983 – Failure to Provide Medical Attention)
                x   Count IV (42 U.S.C. § 1983 – Deliberate Indifference to Serious Medical Need)
                x   Count V (42 U.S.C. § 1983 – Due Process/Special Relationship)
                x   Count VI (42 U.S.C. § 1983 – False Imprisonment)
                x   Count VII (42 U.S.C. § 1983 – Unreasonable Search)
                x   Count VIII (42 U.S.C. § 1983 – Illegal Seizure)
                x   Count IX (42 U.S.C. § 1983 – Unreasonable Seizure of Property)
                x   Count X (42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights)
                x   Count XVI (Intentional Infliction of Emotional Distress)
                x   Count XVIII (Abuse of Process)

5
    Both personally and in her capacity as the administrator of Brandon’s estate. [1 at ¶ 3.]

                                                             4
      Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 5 of 24 PageID #:363




            x   Count XIX (First Amendment Retaliation)
            x   Count XX (745 ILCS 10/9-102 – Indemnification)
            x   Count XXI (Respondeat Superior Liability)
Four defendants or groups of defendants filed motions to dismiss under Rule 12(b)(6), which are

currently before the Court. [29, 31, 33, 51.] Combined, these motions seek dismissal of all

remaining counts except Count VII.

II.     Legal Standard

         To survive a Federal Rule of Civil Procedure (“Rule”) 12(b)(6) motion to dismiss for

failure to state a claim upon which relief can be granted, the complaint first must comply with Rule

8(a) by providing “a short and plain statement of the claim showing that the pleader is entitled to

relief,” Fed. R. Civ. P. 8(a)(2), such that the defendant is given “fair notice of what the * * * claim

is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration in original). Second, the factual

allegations in the complaint must be sufficient to raise the possibility of relief above the

“speculative level.” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or a

‘formulaic recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

         Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.

at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiff’s well-pleaded factual allegations and draws all reasonable inferences in Plaintiffs’

favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). However,

“[t]o survive a motion to dismiss, the well-pleaded facts of the complaint must allow the court to


                                                  5
       Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 6 of 24 PageID #:364




infer more than the mere possibility of misconduct.” Langworthy v. Honeywell Life & Acc. Ins.

Plan, 2009 WL 3464131, at *2 (N.D. Ill. Oct. 22, 2009) (citing McCauley v. City of Chicago, 671

F.3d 611, 616 (7th Cir. 2011)). Additionally, the Court “need not accept as true legal conclusions,

or threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Evaluating whether a “claim is sufficiently plausible to survive a motion to dismiss is ‘a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.’” Id. (quoting McCauley, 671 F.3d at 616).

III.      Analysis

          A.     Counts I through V

          Counts I-III and V are pled against Officer Eric Davis and unknown Broadview Police

officers, and Count IV is pled against Officer Davis, unknown Broadview Police office, and the

Village of Broadview, collectively “the Broadview Defendants.” The Broadview Defendants

moved to dismiss these five counts. The Court addresses each count in turn.

                 i.     Count I (Unlawful Seizure)

          Section 1983 allows an individual to sue any person who, under the color of state law,

violates that individual’s constitutional rights. 42 U.S.C. § 1983. In Count I, Plaintiffs claim that

Officer Davis and unknown Broadview Police officers violated the Fourth Amendment,

specifically the “right of the people to be secure in their persons * * * against unreasonable

searches and seizures.” U.S. Const. amend. IV; see also Martin v. Marinez, 934 F.3d 594, 598–99

(7th Cir. 2019) (discussing the interplay between § 1983 suits and the Fourth Amendment bar on

unreasonable seizures). A Fourth Amendment “seizure” of a person occurs “whenever a police

officer ‘by means of physical force or show of authority * * * in some way restrain[s] the liberty



                                                 6
    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 7 of 24 PageID #:365




of a citizen.’” Acevedo v. Canterbury, 457 F.3d 721, 725 (7th Cir. 2006) (quoting Terry v. Ohio,

392 U.S. 1, 19 n. 16, (1968)). Where the seizure involves the use of physical force, a seizure

occurs whenever “an officer restrains the freedom of a person to walk away,” Tennessee v. Garner,

471 U.S. 1, 7 (1985), such as by the “laying on of hands or [other] application of physical force to

restrain movement, even * * * unsuccessful[ly],” California v. Hodari D., 499 U.S. 621, 626

(1991). Seizure of a person without physical contact is also possible—the officer must make a

“show of authority” that a reasonable person would understand to mean that he is not “free to

leave,” and he must submit to that show of authority. Hawkins v. Mitchell, 756 F.3d 983, 992–93

(7th Cir. 2014), (citing Hodari D., 499 U.S. at 626-27).

       The complaint fails to plead a seizure either by physical force or show of authority. It does

not allege that Officer Davis and unknown Broadview police officers restrained Brandon’s

freedom in any way, nor that they made any show of authority at all (much less one that a

reasonable person would understand to mean that he was not free to leave), nor that Brandon

submitted to any show of authority. In response, Plaintiffs argue that the Officer Davis and the

unknown Broadview officers prevented Mary from approaching Brandon. [40, at 2] (citing [1, at

¶ 18]). That is not an allegation that any defendant restrained Brandon by force or made a show

of authority toward Brandon to which he submitted; therefore, it cannot qualify as a seizure of

Brandon. For these reasons, the complaint fails to plead that Officer Davis or the unknown officers

seized Brandon, and Count I is dismissed, but Plaintiffs will have a chance to amend the claim.

The Court sees no reason to depart from the Seventh Circuit’s general rule that when granting a

motion to dismiss under Rule 12(b)(6), the Court should do so without prejudice. See, e.g., Bogie

v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013) (“When a complaint fails to state a claim for relief,

the plaintiff should ordinarily be given an opportunity, at least upon request, to amend the



                                                 7
    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 8 of 24 PageID #:366




complaint to correct the problem if possible.”); Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th

Cir. 2010) (reversing dismissal with prejudice); Foster v. DeLuca, 545 F.3d 582, 584–85 (7th Cir.

2008) (reversing dismissal with prejudice where district court did not explain reason for denying

leave to amend). Therefore, the dismissal of Count I is without prejudice.

               ii.    Count II (Denial of Medical Care)

       Count II alleges that Officer Davis and unknown Broadview police officers unreasonably

denied Brandon medical care in violation of the Fourth Amendment and Section 1983. The Fourth

Amendment reasonableness standard applies to a person who has been arrested but who has not

yet had a probable cause hearing. See Lopez v. City of Chicago, 464 F.3d 711, 719 (7th Cir. 2006)

(“Our cases thus establish that the protections of the Fourth Amendment apply at arrest and through

the Gerstein probable cause hearing, due process principles govern a pretrial detainee’s conditions

of confinement after the judicial determination of probable cause, and the Eighth Amendment

applies following conviction.”). The complaint does not allege that Brandon was under arrest. As

discussed above, he had not even been seized. Plaintiff cites no authority (and the Court is not

aware of any) stating that the Fourth Amendment reasonableness standard applies to police

interactions with someone who has not even been seized. As a result, the complaint fails to state

a claim that Officer Davis and unknown Broadview police officers violated Brandon’s Fourth

Amendment rights by denying him medical care, and Count II is dismissed without prejudice.

               iii.   Count III (Failure to Provide Medical Attention)

       Count III asserts that Officer Davis and unknown Broadview police officers were

“deliberately indifferent to [Brandon’s] serious medical need” by failing to provide him with

medical attention. [1, at ¶ 51.] This appears to be an Eighth Amendment claim (see, e.g.,

Daugherty v. Page, 906 F.3d 606, 611 (7th Cir. 2018) (the culpable mental state required to state



                                                8
    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 9 of 24 PageID #:367




a claim under the Eighth Amendment is “one of deliberate indifference to inmate health and

safety”), thought the Broadview Defendants treat it as a Fourteenth Amendment claim (see [31, at

6-8]), and the complaint is not clear about which amendment Claim III rests on. Either way, Count

III fails to state a claim. Brandon was not convicted and incarcerated, so the Eighth Amendment

does not apply, nor was he a pretrial detainee, so the Fourteenth Amendment does not apply. See,

e.g., Annan v. Vill. of Romeoville, 2013 WL 673484, at *5 (N.D. Ill. Feb. 25, 2013) (“Since [the

plaintiff] does not allege that any constitutional violation occurred after a Gerstein probable cause

hearing, the Fourteenth Amendment and the deliberate indifference standard are inapplicable to

this case.”). Thus, Count III is dismissed without prejudice.

               iv.     Count IV (Deliberate Indifference to Serious Medical Need)

       Count IV appears to argue (1) that Officer Davis and the unknown officers’ seizure of

Brandon violated his Fourth and Fourteenth Amendment rights by being deliberately indifferent

to his serious medical need [1, at ¶ 55], and (2) that the Village of Broadview had unreasonable

delays in its emergency alert system that violated Brandon’s Fourth and Fourteenth Amendment

rights [Id. at ¶¶ 57, 60]. To the extent that Count IV asserts a claim against Officer Davis and the

unknown officers, whether under the Fourth or Fourteenth Amendment, Count IV fails for the

reasons discussed above.

       Despite ¶ 55 of the complaint, the parties treat Count IV as only a Monell claim against the

Village of Broadview. In Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978),

the Supreme Court established that a municipality may be liable for money damages under § 1983

only if the unconstitutional act about which the plaintiff complains was caused by (1) an official

policy adopted and promulgated by its officers; (2) a governmental practice or custom that,

although not officially authorized, is widespread and well settled; or (3) an official with final



                                                 9
    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 10 of 24 PageID #:368




policy-making authority. Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010)

(citing Monell, 436 U.S. at 690).

        Plaintiffs argue that the complaint pleads Broadview’s policy of unreasonable delays in the

emergency response system through ¶ 58, which states “In fact, MARY SMITH herself had

previously requested medical aid for a person that was unreasonably delayed by dispatch.”

Plaintiffs are correct that they do not necessarily need to plead specific instances of other people

suffering from the alleged policy. See, e.g., White v. City of Chicago, 829 F.3d 837, 844 (7th Cir.

2016) (plaintiff “was not required to identify every other or even one other individual who had

been arrested pursuant to a warrant obtained through the complained-of process”). The problem

with the complaint is not that it relies solely on a plaintiff’s personal experience, but that the

allegation of a policy or practice of delay is too vague and conclusory.

        The Seventh Circuit has interpreted Twombly and Iqbal to require the plaintiff to “provid[e]

some specific facts” to support the legal claims asserted in the complaint. Brooks, 578 F.3d at 581.

The degree of specificity required is not easily quantified, but “the plaintiff must give enough

details about the subject-matter of the case to present a story that holds together.” Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Stripping away the paragraphs in Plaintiffs’

complaint that simply restate the elements of the claim,6 the Court is left with this limited

allegation: on some date, Mary Smith somehow requested medical aid from someone—

presumably a City of Broadview emergency dispatcher—that was in some way delayed. [1, at ¶

58.] Though it may technically be a factual assertion, this paragraph raises more questions than it

provides answers, and it certainly does not articulate any alleged policy or practice of the Village



6
  See McCauley v. City of Chicago, 671 F.3d 611, 616-618 (7th Cir. 2011) (“conclusory allegations merely
reciting the elements of the claim are not entitled to [a] presumption of truth” and “contribute nothing to
the plausibility analysis under Twombly/Iqbal”).
                                                    10
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 11 of 24 PageID #:369




of Broadview. The limited material in the complaint is too vague and conclusory to push Plaintiffs’

claim of a policy of delaying emergency responses “across the line from conceivable to plausible.”

Iqbal, 129 S.Ct. at 1952 (quoting Twombly, 550 U.S. at 570). Count IV fails to state a claim and

is therefore dismissed without prejudice.

               v.      Count V (Due Process/Special Relationship)

       Count V alleges that Brandon was in custody of Officer Davis and unknown Broadview

police officers, that the they therefore had a duty to assume responsibility for Brandon’s wellbeing,

and that by failing to provide medical assistance, the Broadview Defendants violated Brandon’s

Fourteenth Amendment substantive due process rights. [1, at ¶¶ 65, 67.] This claim too is a

nonstarter. As discussed above, the complaint fails to plead that Brandon was seized and in the

Broadview Defendants’ custody.

       Plaintiffs respond that the Broadview Defendants limited Brandon’s ability to care for

himself and affirmatively placed Brandon in danger. But the facts pled in the complaint do not

support either argument. The complaint does not plead that the Broadview Defendants stopped

Brandon from caring for himself, or took him out of the care of a medical professional (or even

his grandmother) or caused Brandon to face any danger in addition to the gunshot wound he

sustained before police responded to the 911 call. In the absence of such facts, the complaint fails

to state a claim for a Fourteenth Amendment substantive due process violation.

       Plaintiffs’ references to Salazar v. City of Chicago do not help Plaintiffs show that Brandon

was in custody. 940 F.2d 233 (7th Cir. 1991). In Salazar, the decedent had crashed his car,

appeared intoxicated, refused to go to a hospital, was arrested, and later died after being booked at

a police station. One question the Seventh Circuit addressed was whether the decedent was in the

paramedics’ custody. The paramedics’ attorney conceded at oral argument that the decedent was



                                                 11
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 12 of 24 PageID #:370




in their custody. Salazar, 940 F.2d at 237. The Seventh Circuit did not determine that the decedent

was not free to seek other forms of assistance, and Plaintiffs’ quotation of language to that effect

is from a hypothetical the Seventh Circuit posed, not a conclusion it reached based on analysis of

the paramedics’ actions. Id. at 237. (“If Salazar was in custody from the time the paramedics

arrived—that is, if he was not free to seek other forms of assistance—then the paramedics might

be liable for violating Salazar’s right to due process by failing to treat his injuries.”) (emphasis

added).

          Plaintiffs’ other references to case law fare no better, as they are premised on a person

being in custody, which is the very thing Plaintiffs have not demonstrated. See DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989) (“when the State takes a

person into its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general well-being”)

(emphasis added); Archie v. City of Racine, 847 F.2d 1211, 1222 (7th Cir. 1988) (“Once it has

taken a person into custody, the state must afford humane medical treatment * * *.”) (emphasis

added). Nor is Plaintiffs’ assertion of a “special relationship” supported by their citations. Archie

explains that the principle is limited times “[w]hen the state puts a person in danger,” and the

state’s duty under the Due Process Clause is limited to “protect[ing] him to the extent of

ameliorating the incremental risk.” Id. at 1223. The complaint does not allege that any defendant

shot Brandon, i.e. put him in the danger he was facing, or that any defendant failed to ameliorate

the incremental risk the state caused, so it does not allege that the defendants owed Brandon any

special duty. Count V is dismissed without prejudice.

          B.     Counts VI, VIII, and IX




                                                 12
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 13 of 24 PageID #:371




       Counts VI through IX are pled against Detective James Lazansky and unknown WESTAF

officers. These defendants do not challenge Count VII (Unreasonable Search) but move to dismiss

Count VI (False Imprisonment), Count VIII (Illegal Seizure of Property), and Count IX

(Unreasonable Seizure of Property).

               i.      Count VI (False Imprisonment)

       In Count VI, Plaintiffs Mary and Tavaris allege that Detective Lazansky and unknown

WESTAF officers falsely imprisoned them by detaining them without probable cause during the

search of Mary’s house in violation of the Fourth Amendment. [1, at ¶ 70.] The complaint also

admits, however, that Lazansky and the other WESTAF officers lawfully obtained a search warrant

for the house [id. at ¶ 142.], and it is well established that officers executing a search warrant may

detain occupants of the premises while the search is being conducted. Michigan v. Summers, 452

U.S. 692, 705 (1981). Though Summers dealt with a search for contraband and took no position

on searches for evidence of a crime, later cases have treated searches for evidence the same way.

See, e.g., Archer v. Chisholm, 870 F.3d 603, 618 (7th Cir. 2017) (affirming dismissal of false arrest

claim because “officers may detain the occupants of a location to be searched when they execute

a valid warrant if they have a valid reason for doing so—that is, an articulable basis for suspecting

criminal activity and a valid law enforcement interest”). Here, according to the complaint, Mary

and Tavaris were detained in Mary’s house during the execution of a lawfully obtained search

warrant for Mary’s house. That is insufficient to state a claim for false imprisonment, and Count

VI is dismissed without prejudice.

               ii.     Count VIII (Illegal Seizure)

       Count VIII alleges that Detective Lazansky and unknown WESTAF officers exceeded the

scope of the warrant by detaining Mary in her room during the search of her house and by denying



                                                 13
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 14 of 24 PageID #:372




her the ability to communicate with family members. [1, at ¶ 80.] Count VIII as pled is a slightly

more specific version of Count VI, and it fails for the same reason: the complaint pleads that Mary

was detained during the execution of a lawfully obtained search warrant for her house. The

assertion that the detention exceeded the scope of the warrant is conclusory, not supported by any

factual allegations, and insufficient to state a plausible claim for an illegal seizure. Therefore,

Count VIII is dismissed without prejudice.

                iii.    Count IX (Unreasonable Seizure of Property)

        In Count IX, Plaintiffs assert that Detective Lazansky and unknown WESTAF officers

exceeded the scope of the search warrant and unreasonably seized Tavaris and Mary’s cell phones

and other personal property in violation of the Fourth Amendment. [1, at ¶¶ 86-88.] Specifically,

the complaint alleges that Lazansky and unknown WESTAF officers seized “Mary’s life savings

($10,000 cash), jewelry, prescription medication, and other items that did not fall within the

purview of the warrant.” [Id., at ¶ 31.] Detective Lazansky and the unknown WESTAF officers

move to dismiss on the ground that the seized items fall within the scope of the search warrant and

the complaint therefore fails to state a claim for illegal seizure.

        The relevant search warrant authorized seizure of:

        “Any and all forensic, latent, or patent items of evidentiary value, including but not
        limited to clothing, cellular phones, firearms, blood, hairs, fibers, fingerprints, other
        biological materials, trace evidence and any additional items deemed as evidence
        pertaining to the death of Brandon Smith which have been used in the commission
        of or which constitute the offense of 1st Degree Murder”

[29-2, at 4]. The Court first addresses whether the complaint, which quotes this language at ¶ 30,

adequately states a claim that the seizure of Mary’s personal items exceeded the scope of the

warrant and was unreasonable under the Fourth Amendment.                 Detective Lazansky and the

unknown WESTAF officers argue that all of the seized items had evidentiary value and were



                                                   14
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 15 of 24 PageID #:373




therefore covered by the search warrant. That may be correct, but it is not the only plausible

interpretation of the warrant and the officers’ seizure of cash, prescription medicine, and jewelry

in a murder investigation, and it is not the version of events pled in the complaint. Additionally,

Mary and Tavaris allege that the seizure of their cell phones exceeded the scope of the warrant.

The warrant does specifically authorize seizure of “cellular phones,” but it appears that Mary and

Tavaris deny that their phones were “of evidentiary value” in the murder investigation and

therefore not within the scope of the warrant. This is a closer call, but Plaintiffs’ version is

plausible. The Court finds that Count IX states a claim for unreasonable seizure of property in

violation of the Fourth Amendment and denies the motion to dismiss with respect to that count.

        C.      Count X (Conspiracy)

        Count X alleges in summary fashion that Officer Davis, Detective Lazansky, unknown

Broadview police officers, and unknown WESTAF officers conspired among themselves to

“punish Brandon Smith and his family for a crime he did not commit” in violation of his

constitutional rights. [1, at ¶ 92.]

        To state a § 1983 conspiracy claim, a plaintiff must allege that “(1) the individuals reached

an agreement to deprive him of his constitutional rights, and (2) overt acts in furtherance actually

deprived him of those rights.” Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015). Along

with these elements, the plaintiff must allege the parties, the general purpose, and the approximate

date of the conspiracy. Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In addition, the

complaint must also plead some factual allegation about “the nature of the agreement” or “what

role [a defendant] might have played or agreed to play” in relation to the alleged violation of the

plaintiff’s rights. Walker v. Thompson, 288 F.3d 1005, 1007–08 (7th Cir. 2002). Even before

Twombly and Iqbal, “a bare allegation of conspiracy was not enough to survive a motion to dismiss



                                                 15
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 16 of 24 PageID #:374




for failure to state a claim.” Cooney v. Rossiter, 583 F.3d 967, 970 (7th Cir. 2009). While not

subject to Fed. R. Civ. P. 9, conspiracy allegations are “often held to a higher standard than other

allegations; mere suspicion that persons adverse to the plaintiff had joined a conspiracy against

him or her [is] not enough” to survive a motion to dismiss. Id., 583 F.3d at 971.

       Count X contains little more than a recitation of the elements of a conspiracy, making it a

bare allegation that is insufficient to enable Defendants to prepare defenses or for the Court “to

determine whether the claim [is] within the ballpark of possibly valid conspiracy claims.” Walker,

288 F.3d at 1008; see also Williams v. City of Chicago, 315 F. Supp. 3d 1060, 1076 (N.D. Ill. 2018)

(unsupported allegations that defendants had conspired were mere “labels and conclusions that

cannot save this claim absent any supporting factual allegations”). There are no factual allegations

in the complaint about what role any defendants played or agreed to play, or how they made their

alleged agreement, or even that any communicated with each other about Brandon, a logical

predicate to forming an agreement. For these reasons, Count X is dismissed without prejudice.

       D.      Count XIX (First Amendment Retaliation)

       Count XIX alleges that Defendants—apparently all of them, as the complaint is not

specific—retaliated against Plaintiffs in violation of their First Amendment rights. Plaintiffs state

that Dormie Smith went to a Broadview Police station to complaint about how her family was

treated. [1, at ¶ 38.] Plaintiffs do not say when this happened. Plaintiffs allege that when Dormie

asked for a complaint form, someone told her that the forms no longer existed. [1, at ¶ 39.] As a

result of Dormie’s attempt to lodge a complaint, Plaintiffs state that “the family has not been

provided with an update on who shot Brandon Smith; moreover, the police department has refused

to return any of the items they unlawfully seized.” [1, at ¶ 40.]




                                                 16
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 17 of 24 PageID #:375




       To establish a prima facie case of First Amendment retaliation, a plaintiff must establish

that (1) she engaged in activity protected by the First Amendment, (2) she suffered a deprivation

that would likely deter First Amendment activity in the future, and (3) the First Amendment

activity was a “at least a motivating factor” in the defendants’ decision to take the retaliatory

action. Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir. 2008) (citing Massey v. Johnson, 457 F.3d

711, 716 (7th Cir. 2006)).

       The complaint does not allege that Officer Davis, Detective Lazansky, or unknown

WESTAF officers were involved in any decision to take retaliatory action; no factual allegations

suggest that these defendants were at all involved in telling Dormie that complaint forms no longer

existed, or declining to provide information about the investigation into Brandon’s shooting, or

declining to return seized items. To the extent that Count XIX asserts claims against these

defendants, those claims are dismissed without prejudice.

       The Broadview Defendants did not, however, move to dismiss Count XIX with respect to

the unknown officers. See [31, at 14-15] (arguing only that Count XIX fails to state a claim with

respect to Officer Davis). And the complaint, construed as liberally as the Court can manage, does

make out a claim for First Amendment retaliation against at least one unknown officer. Dormie

attempted to lodge a grievance against police officers, an action that is likely protected by the First

Amendment. See Abrams v. Walker, 307 F.3d 650, 654 (7th Cir. 2002), abrogated on other grounds

by Spiegla v. Hull, 371 F.3d 928 (7th Cir. 2004) (collecting cases describing First Amendment

protection of a citizen’s right to reasonably criticize police officers). A police officer’s refusal to

provide a complaint form, to update a victim’s family on an investigation, and to return seized

items would like deter future attempts to complain about police behavior. And the complaint

alleges that at least one unknown officer from the Broadview Police Department made those



                                                  17
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 18 of 24 PageID #:376




denials as a result of Dormie’s attempt to file a complaint. Thus, Count XIX is not dismissed in

its entirety, but stands to the extent that it asserts a claim against unknown police officers employed

by the Village of Broadview.

       E.       State Law Claims

       The remaining claims—Count XVI (Intentional Infliction of Emotional Distress), Count

XVIII (Abuse of Process), Count XX (Indemnification) and Count XXI (Respondeat Superior

Liability)—all arise from state law. Defendants move to dismiss all four. The Court addresses

each in turn.

                i.     Statute of Limitations

       Defendants argue that Plaintiffs’ state-law claims are barred by a statute of limitations. A

motion to dismiss based on a statute of limitations defense is properly brought under Rule 12(b)(6).

Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990). Although the statute of limitations is

an affirmative defense, a court may dismiss a claim as time-barred if the complaint sets forth the

necessary information to show that the statute of limitations has expired. See, e.g., Tobey v.

Chibucos, 890 F.3d 634, 645 (7th Cir. 2018); Brooks, 578 F.3d at 579; United States v. Lewis, 411

F.3d 838, 842 (7th Cir. 2005). Here, Defendants argue that the allegations in the complaint

demonstrate that the statute of limitations has run on Plaintiffs’ claims for intentional infliction of

emotional distress (“IIED”) and abuse of process.

       Under the Illinois Local Governmental and Governmental Employees Tort Immunity Act

(“Tort Immunity Act”), the statute of limitations for state law claims made against units of local

government, or their employees, is one year. 745 ILCS 10/8–101; Huon v. Mudge, 597 F. App’x

868, 878 (7th Cir. 2015). The act covers claims against a “local public entity,” which includes

“any intergovernmental agency or similar entity formed pursuant to the Constitution of the State



                                                  18
    Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 19 of 24 PageID #:377




of Illinois or the Intergovernmental Cooperation Act * * *” 745 ILCS 10/1-206. Defendant

WESTAF is a local public entity within the meaning of §10/1-206 of the Tort Immunity Act. 745

ILCS 10/1-206; see also Maltby v. Winston, 36 F.3d 548, n. 14 (7th Cir. 1994). As municipalities,

the Village of Broadview, the Village of Riverside, and the City of Berwyn are also “public

entities” within the meaning of the statute. See 745 ILCS 10/1-206.

        Beginning with the IIED claim, Plaintiffs here have pled themselves out of court because

the complaint does not allege any wrongful act by any defendant within the statute of limitations

period. The complaint was filed on August 7, 2019. It describes actions that officers took on

August 7, 2017, which are well outside of the one-year statute of limitations. To the extent that

the IIED claim is based on Defendants’ conduct on August 7, 2017, it would be barred by the Tort

Immunity Act.

        In response, Plaintiffs argue that “Plaintiffs’ complaint is best read as alleging a (non-

exhaustive) series of continuing wrongs.” [53, at 3.] Plaintiffs attempt to support this argument

by asserting that Dormie’s trip to a Broadview Police station to file a complaint “happened a

significant period of time after” August 7, 2017. This position fails to rescue Plaintiffs’ IIED claim

for several reasons. First, the argument is raised in Plaintiffs’ response brief but the underlying

facts—most importantly, the date of the trip to the police station—are not pled in the complaint,

and a complaint may not be amended by briefs in opposition to a motion to dismiss. Bissessur v.

Indiana Univ. Bd. of Trustees, 581 F.3d 599, 603 (7th Cir. 2009), citing Car Carriers, Inc. v. Ford

Motor Co., 745 F.2d 1101, 1103 (7th Cir. 1984). But even Plaintiffs’ response briefs do not include

a date that brings the allegedly wrongful action within the statute of limitations period. 7 And


7
  Plaintiffs have declined five opportunities to state the date of Dormie’s visit to the police station: the
complaint [1], their response to Berwyn’s motion to dismiss [38], their response to Riverside’s motion to
dismiss [39], their response to Broadview’s motion to dismiss [40], and their response to WESTAF’s
motion to dismiss [53].
                                                    19
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 20 of 24 PageID #:378




finally, IIED is not a continuing tort under Illinois law. Bridewell v. Eberle, 730 F.3d 672, 678 (7th

Cir. 2013), citing Evans v. City of Chicago, 434 F.3d 916, 934 (7th Cir. 2006), overruled on other

grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013).

       As the complaint is pled, the IIED claim is barred by the statute of limitations. But

Plaintiffs may know facts that would bring the claim within the one-year limitations period and

simply failed to include them in the complaint. To give Plaintiffs a chance to flesh out their

pleadings, and because the Court is giving Plaintiffs a chance to amend other claims, Count XVI

is dismissed without prejudice.

       The analysis for Count XVIII (Abuse of Process) is similar. Count XVIII assert that

Detective Lazansky abused the legal process by obtaining a search warrant for Mary’s house on

August 7, 2017. [1, at ¶¶ 139-143.] Defendants argue that the abuse of process claim is time-

barred under the Tort Immunity Act, as it was filed more than one year after the execution of the

search warrant for Mary’s home. See Phelps v. Klipfel, 1991 WL 285279, at *3 (N.D. Ill. 1991)

(abuse of process claim dismissed as time-barred under Tort Immunity Act per the defendants’

Rule 12(b)(6) motion).

       Plaintiffs argue that Count XVIII is saved by the discovery rule, under which the beginning

of the statute of limitations period for filing a suit is changed from the date when the plaintiff is

wronged to the date when he discovers he has been injured, citing Cada v. Baxter Healthcare

Corp., 920 F.2d 446, 450 (7th Cir. 1990). According to Plaintiffs, because the complaint does not

allege that they read or obtained a copy of the search warrant on August 7, 2017, the discovery

rule applies and the claim cannot be dismissed. [53, at 4-5.]

       Plaintiffs’ discovery rule argument in the briefs is not grounded in facts pled in the

complaint. What Plaintiffs are in fact asking the Court to do is read into the complaint allegations



                                                 20
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 21 of 24 PageID #:379




that Plaintiffs did not receive a copy of the search warrant on August 7, 2017, and further that they

did not receive it until sometime after August 7, 2018, for that would be the timeline required for

the discovery rule to save Count XVIII from being barred by the statute of limitations. This the

Court cannot do; drawing reasonable inference on behalf of the plaintiff does not mean the Court

may invent facts or fill in dates that are convenient for the plaintiff. See Smith-Bey v. Hosp. Adm’r,

841 F.2d 751, 758 (7th Cir. 1988) (even liberal construction of pro se prisoner complaint “does

not mean that the district court must invent factual scenarios that cannot be reasonably inferred

from the pleadings”); Alarm Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 828 (7th

Cir. 2019) (affirming dismissal of complaint when “a speculative leap, not a reasonable inference”

was required to move from sparse allegations to the plaintiff’s conspiracy claim); Campbell-

Salahuddin v. Ford Motor Co., 2018 WL 3427873, at *4 (N.D. Ill. July 16, 2018) (conclusory

allegation that failed to allege an element of the claim and was “without any supporting factual

allegations” was “not a reasonable inference” for the court to make); see also Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010) (“Hence, though we are obligated to draw the most favorable

inferences that [the plaintiff’s] complaint supports, we cannot invent factual allegations that he has

not pled.”).

       As the complaint is pled, Plaintiffs’ abuse of process claim is barred by the statute of

limitations. But Plaintiffs may know facts that would bring the claim within the one-year

limitations period and simply failed to include them in the complaint. To give Plaintiffs a chance

to flesh out their pleadings, and because the Court is giving Plaintiffs a chance to amend other

claims, Count XVIII is dismissed without prejudice.

               iii.    Respondeat Superior Liability




                                                 21
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 22 of 24 PageID #:380




       Count XXI asserts that Defendants Village of Broadview, Village of Riverside, City of

Berwyn, and WESTAF were the principals and employers of the individual defendants and are

liable for the individual defendants’ violations of state law under the doctrine of respondeat

superior. [1, at ¶¶156-157.] Defendants argue that the underlying state-law claims against the

individual defendants ought to be dismissed as time-barred, and if they are dismissed, no claims

remain to which respondeat superior liability could attach.

       Defendants are correct. Because the Court is dismissing the state-law claims against

individual defendants, it also dismisses the respondeat superior claim against the individual

defendants’ employers. See, e.g., Ivy v. Powers, 2009 WL 230542, at *2 (N.D. Ill. Jan. 30, 2009);

Hobley v. Burge, 2004 WL 1243929, at *8 (N.D. Ill. June 3, 2004). But this dismissal too is

without prejudice; if Plaintiffs can plead amended state-law claims consistent with Rule 11, they

may replead the respondeat superior claim.

       A final note on this topic: the City of Berwyn argues that, to the extent Plaintiffs seek to

hold Berwyn liable for its employees’ alleged constitutional violations, Plaintiffs have failed to

plead a policy or practice as required by Monell. As the Court reads the complaint, it does not

attempt to plead municipal liability for any constitutional claim other than Count IV, which is pled

against the Village of Broadview and addressed above. [1, at ¶¶ 57, 59, 60]. Therefore, the Court

need not address Berwyn’s arguments regarding municipal liability under Monell.

               iii.    Indemnification

       Count XX asserts a claim for indemnification against the Village of Broadview, the Village

of Riverside, and the City of Berwyn under the Illinois Government and Government Employee

Tort Immunity Act, 745 Comp. Stat. Ann. 10/9–102, which provides that a local public entity must

“pay any tort judgment or settlement for compensatory damages * * * for which it or an employee



                                                22
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 23 of 24 PageID #:381




while acting within the scope of his employment is liable.” The Village of Broadview argues that

the indemnification claim must be dismissed against it if all substantive claims against its

employees are dismissed. [31, at 15.]

       An indemnification claim rises or falls with the underlying substantive claim. See, e.g.,

Saunders v. City of Chicago, 2013 WL 6009933, at *13 (N.D. Ill. Nov. 13, 2013), on

reconsideration in part, 2014 WL 3535723 (N.D. Ill. July 11, 2014); Roldan v. Town of Cicero,

2019 WL 1382101, at *6 (N.D. Ill. Mar. 27, 2019). Here, a few claims survive the motion to

dismiss: Count IX, pled against Detective Lazanksy and unknown WESTAF officers, Count VII

(which Defendants did not move to dismiss), pled against Detective Lazanksy and unknown

WESTAF officers, and Count XIX as to the unknown Broadview Police Department officers. But

all claims against employees of the City of Berwyn are dismissed, so Count XX is dismissed as to

City of Berwyn. However, this dismissal is without prejudice, as the underlying substantive claims

are dismissed without prejudice, and if Plaintiffs can plead amended claims against employees of

the City of Berwyn consistent with Rule 11, they may replead the indemnification claim against

that municipality.

IV.    Conclusion

       For the reasons explained above, the motions to dismiss [29, 31, 33, 51.] are granted in part

and denied in part. Specifically, the motions are granted with respect to the following counts:

Counts I through VI, VIII, X, XVI, XVIII, and XXI. The motions are denied with respect to Count

IX. The motions to dismiss Count XIX are granted with respect to Defendants Davis, Lazansky,

and unknown WESTAF officers, but denied with respect to Defendants unknown Broadview

Police officers. The motions to dismiss Count XX are granted with respect to the City of Berwyn,

but denied with respect to all other Defendants. All dismissals are without prejudice. Plaintiffs



                                                23
   Case: 1:19-cv-05319 Document #: 64 Filed: 06/08/20 Page 24 of 24 PageID #:382




are given until July 10, 2020, to file an amended complaint, if they wish and can do so consistent

with Federal Rule of Civil Procedure 11. This case is set for further status on July 22, 2020 at.

9:00 a.m.



Dated: June 8, 2020                                         ____________________________
                                                            Robert M. Dow, Jr.
                                                            United States District Judge




                                               24
